Exhibit 10.7

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (as amended, restated or supplemented, the “Agreement”),
dated as of March 1, 2017, by and among the Issuer, Och-Ziff Corp, Och-Ziff
Holding, OZ Management, OZ Advisors, OZ Advisors II and the Och-Ziff Limited
Partners and Class B Shareholders from time to time party hereto. Defined terms
used herein have the respective meanings ascribed thereto in Section 1.1.

WHEREAS, the parties hereto desire to provide for the exchange of certain
Eligible Group P Units for Class A Shares (or a cash equivalent); and

WHEREAS, the obligation to exchange Eligible Group P Units for Class A Shares
(or a cash equivalent) pursuant to Section 2.1(a)(ii) of this Agreement
represents a several, and not a joint and several, obligation of each Och-Ziff
Operating Group Partnership (on a pro rata basis), and no Och-Ziff Operating
Group Partnership shall have any obligation or right to acquire the portion of
Eligible Group P Units issued by another Och-Ziff Operating Group Partnership.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“A Exchange” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by,
or is under common Control with, such first Person.

“Aggregate Value” means, with respect to any Eligible Group P Units surrendered
for Exchange, an amount equal to the product of (a) the number of Eligible Group
P Units so surrendered multiplied by (b) the Exchange Rate, and such product
further multiplied by (c) the Value of a Class A Share.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Applicable Partner Group” shall mean, with respect to any Exchanging Partner,
collectively, (i) such Exchanging Partner and (ii) any Related Trust of such
Exchanging Partner.

 

1

“Available Cash” shall mean the cash available after giving effect to reserves
necessary to pay liabilities and obligations of each Och Ziff Operating Group
Partnership, subject in each case to compliance with any law, rule or regulation
(including without limitation, any fraudulent transfer or conveyance or similar
laws) or any order or directive of any governmental authority or any contract or
agreement, in each case then applicable to such Och Ziff Operating Group
Partnership, as determined in the reasonable discretion of the Och-Ziff General
Partners.

“B Exchange” has the meaning set forth in Section 2.1(a)(ii) of this Agreement.

“Blackout Periods” has the meaning set forth in Section 2.7 of this Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to remain closed.

“Chairman” shall mean the Chairman of the Exchange Committee, who shall be the
Chairman of the Partner Management Committee as determined pursuant to the
applicable Och-Ziff Operating Group Partnership Agreement from time to time.
Initially, Dan Och shall serve as Chairman.

“Cash Amount” has the meaning set forth in Section 2.1(b).

“Charity” means any organization that is organized and operated for a purpose
described in Section 170(c) of the Code (determined without reference to Section
170(c)(2)(A) of the Code) and described in Sections 2055(a) and 2522 of the
Code.

“Class A Shares” means the Class A shares representing class A limited liability
company interests in the Issuer.

“Class B Exchange Amount” means, with respect to any Exchanging Partner, the
number of Class B Shares to be automatically cancelled in respect of any
Exchange by such Exchanging Partner, which shall equal the number of Och-Ziff
Operating Group P Units to be Exchanged by such Exchanging Partner.

“Class B Shares” means the Class B shares representing class B limited liability
company interests in the Issuer.

“Class B Shareholder” means, as of any relevant date, the record owner of
Class B Shares as reflected on the books and records of the Issuer or its
authorized agent.

“Closing” has the meaning set forth in Section 2.5(a)

“Closing Date” has the meaning set forth in Section 2.5(a).

“Closing Price” has the meaning set forth in the definition of Value.

“Code” means the Internal Revenue Code of 1986, as amended, and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

2

“Commission” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act of 1933,
as amended.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by,” and “under common control
with” have correlative meanings.

“Delayed Eligible Group P Units” means the Eligible Group P Units of an Och-Ziff
Limited Partner requested to be Exchanged on a Quarterly Exchange Date that
could not be Exchanged on such Quarterly Exchange Date due to the occurrence of
a Suspension Event.

“Delay Event” has the meaning set forth in Section 2.6(b).

“Designated Class B Shares” has the meaning set forth in Section 2.1(e)

“Eligible Group P Unit” means an Och-Ziff Operating Group P Unit that is
eligible to be exchanged in accordance with Section 3.1(j)(ii) and the other
provisions of each of the Och-Ziff Operating Group Partnership Agreements or any
Partner Agreement.

“Established Exchange Date” means any date on which the Exchange Committee shall
determine to permit Exchanges pursuant to this Agreement, other than a Quarterly
Exchange Date.

“Exchange” means the exchange by an Och-Ziff Limited Partner of an Eligible
Group P Unit for a Class A Share (and/or the applicable Cash Amount) pursuant to
Article II of this Agreement, and, as required by the context, the term
“Exchange” shall refer collectively to all Exchanges occurring on the same
Exchange Date.

“Exchange Committee” shall mean a committee consisting of the individuals that
are from time to time members of the Partner Management Committee as determined
pursuant to the applicable Och-Ziff Operating Group Partnership Agreement. The
Chairman of the Exchange Committee shall be the same as the Chairman of the
Partner Management Committee, initially Daniel S. Och. The Chairman of the
Exchange Committee shall have the sole and exclusive right and authority to take
any action (including, without limitation, the selection of any date on which an
Exchange shall be permitted, the consent to any amendment of this Agreement
pursuant to this Agreement and the determinations set forth in Section
2.2(a)(iii)) on behalf of the Exchange Committee; provided, however, that if and
to the extent that at any time no Chairman of the Partner Management Committee
exists and, therefore, no Chairman of the Exchange Committee exists, any such
action may be taken by a simple majority of the members of the Exchange
Committee.

“Exchange Date” means any Established Exchange Date or Quarterly Exchange Date,
or the date to which any such Exchange Date may be delayed pursuant to Section
2.5(a).

“Exchange Exercise Notice” has the meaning set forth in Section 2.2(b)(i).

“Exchange Notification” has the meaning set forth in Section 2.2(a)(i).

“Exchange Procedures” shall mean the exchange procedures established by the
Exchange Committee in its sole discretion from time to time with respect to the
appropriate notice, timing and regulatory procedures that should be complied
with in connection with Exchanges permitted in accordance with this Agreement.

 

3

“Exchange Rate” means the number of Class A Shares for which an Eligible Group P
Unit is entitled to be exchanged. On the date of this Agreement, the Exchange
Rate shall be 1 for 1, which Exchange Rate shall be subject to modification as
provided in Section 2.8.

“Exchange Right” means an Och-Ziff Limited Partner’s right to make an Exchange.

“Exchanging Partner” means any Och-Ziff Limited Partner effecting an Exchange.

“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

“Insider Trading Policy” means the Insider Trading Policy of the Issuer
applicable to its directors and executive officers, as such insider trading
policy may be amended from time to time.

“IPO” means the initial offering and sale of Class A Shares to the public, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File
No. 333-144256).

“Issuer” means Och-Ziff Capital Management Group LLC, a limited liability
company formed under the laws of the State of Delaware, and any successor
thereto.

“Issuer Delay Notice” has the meaning set forth in Section 2.6(b).

“Issuer Operating Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of the Issuer to be dated on or prior to and in
effect upon the consummation of the IPO, as such agreement may be amended,
supplemented or restated from time to time.

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

“Maximum Participation Amount” has the meaning set forth in Section 2.2(a)(iv).

“New York Courts” is defined in Section 3.9.

“Och-Ziff Corp” means Och-Ziff Holding Corporation, a corporation formed under
the laws of the State of Delaware and the general partner of OZ Management and
OZ Advisors, and any successor general partner thereof.

“Och-Ziff General Partners” means, collectively, Och-Ziff Corp and Och-Ziff
Holding and any other entity from time to time serving as general partner (or
equivalent) of an Och-Ziff Operating Group Partnership.

“Och-Ziff Holding” means Och-Ziff Holding LLC, a limited liability company
formed under the laws of the State of Delaware and the general partner of OZ
Advisors II, and any successor general partner thereof.

 

4

“Och-Ziff Limited Partner” means each Person that is as of the date of this
Agreement or hereafter becomes a limited partner of each of the Och-Ziff
Operating Group Partnerships pursuant to the terms of the applicable Och-Ziff
Operating Group Partnership Agreement.

“Och-Ziff Operating Group Partnership Agreements” means, collectively, the
Amended and Restated Limited Partnership Agreement of OZ Management, the Amended
and Restated Limited Partnership Agreement of OZ Advisors and the Amended and
Restated Limited Partnership Agreement of OZ Advisors II, as they may each be
amended, supplemented or restated from time to time, and any similar agreement
of any other partnership or other entity that may hereafter become an Och-Ziff
Operating Group Partnership in accordance with this Agreement, as the same may
be amended, supplemented, or restated from time to time.

“Och-Ziff Operating Group Partnerships” means, collectively, OZ Management, OZ
Advisors, and OZ Advisors II, and any other partnership or entity whose general
partner (or equivalent) is an Och-Ziff General Partner and that may hereafter
become a party to this Agreement.

“Och-Ziff Operating Group P Unit” means, collectively, one class P common unit
in each of the Och-Ziff Operating Group Partnerships.

“Open Window” means any period determined in the discretion of the Issuer’s
Chief Compliance Officer in which (i) the directors and executive officers of
the Issuer are permitted to trade under the Insider Trading Policy and (ii) the
Issuer is not in possession of material non-public information.

“OZ Advisors” means OZ Advisors LP, a limited partnership formed under the laws
of the State of Delaware, and any successor thereto.

“OZ Advisors II” means OZ Advisors II LP, a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“OZ Management” means OZ Management LP, a limited partnership formed under the
laws of the State of Delaware, and any successor thereto.

“Partner Agreement” has the meaning ascribed to such term in the Och-Ziff
Operating Group Partnership Agreements.

“Permitted Transferee” means any Person who is a Permitted Transferee under the
applicable Och-Ziff Operating Group Partnership Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

“Quarterly Exchange Date” means any date as may be determined by the Exchange
Committee in accordance with the Exchange Procedures.

 

5

“Related Trust” means, with respect to any individual Och-Ziff Limited Partner,
any other Och-Ziff Limited Partner that is an estate, family limited liability
company, family limited partnership of such individual Och-Ziff Limited Partner,
a trust the grantor of which is such individual Och-Ziff Limited Partner, or any
other estate planning vehicle or family member relating to such individual
Och-Ziff Limited Partner.

“Requested Exchange Amount” has the meaning set forth in Section 2.2(a)(iii).

“Suspension Event” has the meaning set forth in Section 2.2(a)(iii).

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Operating
Agreement to act as registrar and transfer agent for the Class A Shares.

“Value” means, on any Exchange Date with respect to a Class A Share, the average
of the daily Closing Prices for ten (10) consecutive trading days immediately
preceding the Exchange Date. The “Closing Price” on any date means the last sale
price for such Class A Shares, regular way, or, in case no such sale takes place
on such day, the average of the closing bid and asked prices, regular way, for
such Class A Shares, in either case, as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange or, if such Class A Shares are not listed
or admitted to trading on the New York Stock Exchange, as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such Class A
Shares are listed or admitted to trading or, if such Class A Shares are not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the principal automated quotation system that may then be in use or,
if such Class A Shares are not quoted by any such organization, the average of
the closing bid and asked prices as furnished by a professional market maker
making a market in such Class A Shares selected by the Board of Directors of the
Issuer or, in the event that no trading price is available for such Class A
Shares, the fair market value of the Class A Shares, as determined in good faith
by the Board of Directors of the Issuer.

ARTICLE II

EXCHANGE OF ELIGIBLE GROUP P UNITS

Section 2.1 Exchange of Eligible Group P Units.

(a) Subject to adjustment as provided in this Article II, to the provisions of
the Och-Ziff Operating Group Partnership Agreements and the Issuer Operating
Agreement and to the other provisions of this Agreement, each Och-Ziff Limited
Partner shall be entitled to exchange Eligible Group P Units held by such
Och-Ziff Limited Partner on any Established Exchange Date or, as applicable,
Quarterly Exchange Date as follows:

(i) For the purpose of making a gratuitous transfer to any Charity, an Och-Ziff
Limited Partner may surrender Eligible Group P Units to the Issuer in exchange
for the delivery by the Issuer of a number of Class A Shares equal to the
product of the number of Eligible Group P Units surrendered multiplied by the
Exchange Rate (such exchange, an “A Exchange”); or

 

6

(ii) Subject to paragraph (b) below, an Och-Ziff Limited Partner may surrender
Eligible Group P Units to the Och-Ziff Operating Group Partnerships in exchange
for the delivery by the Och-Ziff Operating Group Partnerships of a number of
Class A Shares equal to the product of such number of Eligible Group P Units
surrendered multiplied by the Exchange Rate (such exchange, a “B Exchange”);

(b) Notwithstanding the provisions of Section 2.1(a)(ii), the Board of Directors
of the Issuer may, in its sole and absolute discretion, elect to cause the
Och-Ziff Operating Group Partnerships to acquire some or all of the Eligible
Group P Units surrendered for Exchange for cash (the “Cash Exchange,” and the
number of such Eligible Group P Units to be so acquired for cash, expressed as a
percentage of the total number of such Eligible Group P Units surrendered for
Exchange, the “Applicable Percentage”). The amount of cash to be paid for the
Cash Exchange (the “Cash Amount”) shall equal the Aggregate Value of such
surrendered Eligible Group P Units multiplied by the Applicable Percentage. If
the Board of Directors of the Issuer chooses to cause the Och-Ziff Operating
Group Partnerships to acquire some or all of the surrendered Eligible Group P
Units pursuant to this Section 2.1(b), the Och-Ziff Operating Group Partnerships
shall give written notice thereof to such exchanging Och-Ziff Limited Partner on
or before the close of business three days prior to Closing, and the number of
Class A Shares to be delivered pursuant to Section 2.1(a)(ii) hereof shall be
correspondingly reduced.

(c) On the date Eligible Group P Units are surrendered for exchange, all rights
of the exchanging Och-Ziff Limited Partner as holder of such Eligible Group P
Units and the Designated Class B Shares shall be automatically cancelled as
provided in Section 2.1(e), and such exchanging Och-Ziff Limited Partner shall
be treated for all purposes as having become the Record Holder (as defined in
the Issuer Operating Agreement) of the Class A Shares issued in exchange for
such Eligible Group P Units and shall be admitted as a Member (as defined in the
Issuer Operating Agreement) of the Issuer in accordance and upon compliance with
Section 3.1 of the Issuer Operating Agreement.

(d) For the avoidance of doubt, any Exchange shall be subject to the provisions
of the Och-Ziff Operating Group Partnership Agreements including applicable
vesting provisions.

(e) In the case of any Exchange, the Designated Class B Shares shall be
automatically cancelled on the books and records of the Issuer and such
Designated Class B Shares shall have no further rights or privileges and shall
no longer be deemed to be outstanding limited liability company interests of the
Issuer for any purpose from and after the Exchange Date. The term “Designated
Class B Shares” means a number of Class B Shares equal to the Class B Exchange
Amount identified and determined as follows:

(i) If the Exchanging Partner is a Class B Shareholder that, immediately prior
to such Exchange, is the record owner of a number of Class B Shares at least
equal to the Class B Exchange Amount, the portion of such Class B Shares equal
to the Class B Exchange Amount shall constitute the Designated Class B Shares;

 

7

(ii) If the Exchanging Partner is a Class B Shareholder that, immediately prior
to such Exchange, is the record owner of a number of Class B Shares that is less
than the Class B Exchange Amount, all of such Class B Shares, together with
other Class B Shares held by such Exchanging Partner’s Applicable Partner Group
in an amount equal to the difference between the Class B Exchange Amount and the
number of Class B Shares held by such Exchanging Partner shall constitute the
Designated Class B Shares;

(iii) If the Exchanging Partner is not a Class B Shareholder immediately prior
to such Exchange, then Class B Shares held by such Exchanging Partner’s
Applicable Partner Group in an amount equal to the Class B Exchange Amount shall
constitute the Designated Class B Shares.

(iv) Any Class B Shares held by an Exchanging Partner’s Applicable Partner Group
that constitute Designated Class B Shares as determined pursuant to clause
(ii) or (iii) of this Section 2.1(e) shall be cancelled in the applicable
Exchange on a pro rata basis among all members of the Applicable Partner Group,
based on the number of Class B Shares held of record by each Class B Shareholder
included in such Applicable Partner Group.

Section 2.2 Exchange Procedures.

(a)

(i) Except as provided in this Section 2.2(a), no Och-Ziff Limited Partner shall
be entitled to effect an Exchange at any time. In the event that an Exchange by
any Och-Ziff Limited Partners is permitted pursuant to paragraphs (ii) or (iv)
below, the Exchange Committee shall provide written notice thereof (an “Exchange
Notification”) to each Och-Ziff Limited Partner that sets forth, as and if
applicable, the applicable Established Exchange Date, the Maximum Participation
Amount and the number of Eligible Group P Units that may be Exchanged by such
Och-Ziff Limited Partner on such Established Exchange Date. Any such Exchange
Notification shall be delivered at least 20 Business Days prior to any such
Established Exchange Date, unless the Issuer consents to a shorter period. An
Established Exchange Date must be a Business Day that is expected to occur
during an Open Window.

(ii) If the Exchange Committee permits any Exchange in connection with a
Tag-Along Sale, Drag-Along Sale or Class P Liquidity Event (as such terms are
defined in the Och-Ziff Operating Group Partnership Agreements), the Exchange
Committee shall establish an Established Exchange Date and all Och-Ziff
Operating Group P Units that are eligible to participate in such Tag-Along Sale,
Drag-Along Sale or Class P Liquidity Event in accordance with the terms of the
Och-Ziff Operating Group Partnership Agreements and any applicable Partner
Agreements shall be treated the same as Eligible Group P Units for all purposes
of this Agreement and the relevant Och-Ziff Limited Partners shall be permitted
to Exchange on such Established Exchange Date.

 

8

(iii) Subject to the other provisions of this Agreement, for each fiscal quarter
during which any Eligible Group P Units are outstanding as of the first day of
such fiscal quarter, the Exchange Committee shall set one Quarterly Exchange
Date in accordance with the Exchange Procedures in accordance with this
paragraph (iii). Subject to the terms of any applicable Partner Agreement and
the following provisions of this paragraph (iii), each Och-Ziff Limited Partner
may Exchange on any Quarterly Exchange Date any number of Eligible Group P Units
as long as the Aggregate Value of Eligible Group P Units proposed to be
Exchanged by the Och-Ziff Limited Partners on such Quarterly Exchange Date is
equal to at least $1,000,000 (or such smaller amount determined by the Exchange
Committee in its sole discretion), or each Och-Ziff Limited Partner electing to
Exchange Eligible Group P Units is Exchanging all of such Och-Ziff Limited
Partner’s Eligible Group P Units. In the event that the Och-Ziff General Partner
of any Och Ziff Operating Group Partnership determines that there is
insufficient Available Cash to allow the purchase of the necessary number of
Class A Shares and/or to fund the Cash Amount required to effect an Exchange of
all the Eligible Group P Units requested to be Exchanged on any Quarterly
Exchange Date (the Eligible Group P Units requested to be Exchanged by any
Och-Ziff Limited Partner on such Quarterly Exchange Date, its “Requested
Exchange Amount”), after using commercially reasonable efforts to obtain such
Available Cash by means of a third party loan or otherwise, then a “Suspension
Event” shall be in effect. During a Suspension Event, Eligible Group P Units
shall be Exchanged on the applicable Quarterly Exchange Date to the extent of
Available Cash (in amounts of no less than $1,000,000 (or such smaller amount
determined by the Exchange Committee in its sole discretion)). Each Och-Ziff
Limited Partner shall participate pro rata in such Exchange based on its
respective Requested Exchange Amount. Any Delayed Eligible Group P Units not
Exchanged on the applicable Quarterly Exchange Date shall be Exchanged in
accordance with paragraph (iv) below and, notwithstanding the terms of the
Och-Ziff Operating Group Partnership Agreements or any applicable Partner
Agreements to the contrary, such Delayed Eligible Group P Units: (i) shall not
be forfeitable on or after such Quarterly Exchange Date for any reason, except
to the extent that Class A Shares issuable hereunder upon Exchange of such
Delayed Eligible Group P Units (or any proceeds or distributions receivable by
the Limited Partner in respect of any such Class A Shares) remain subject to
forfeiture under the Och-Ziff Operating Group Partnership Agreements or any
applicable Partner Agreements, and (ii) shall otherwise be treated as if they
had already been Exchanged for purposes of the vesting, forfeiture, reallocation
or Withdrawal provisions of the Och-Ziff Operating Group Partnership Agreements
and any such Partner Agreements.

(iv) Following the determination of any Suspension Event, if the Och-Ziff
General Partners have determined that: (A) the Suspension Event has ended, or
(B) there is at least $1,000,000 of Available Cash (or such smaller amount
determined by the Exchange Committee in its sole discretion), the Exchange
Committee shall promptly establish an Established Exchange Date and determine
the maximum number of Delayed Eligible Group P Units that may be Exchanged on
such Established Exchange Date (the “Maximum Participation Amount”); provided
that each Och-Ziff Limited Partner that holds any Delayed Eligible Group P Units
shall Exchange its pro rata share of the Maximum Participation Amount (based on

 

9

the number of Delayed Eligible Group P Units held by each Och-Ziff Limited
Partner). The Exchange Committee shall continue establishing Established
Exchange Dates in accordance with this paragraph (iv) until all Delayed Eligible
Group P Units have been Exchanged, with each successive Established Exchange
Date to be established as soon as reasonably practicable following the prior
Established Exchange Date (and in so doing shall take into account the
anticipated timing and amounts of Available Cash from time to time).

(b)

(i) With respect to Exchanges under Section 2.2(a)(i), upon receipt of an
Exchange Notification, an Och-Ziff Limited Partner may exercise its right to
exchange Eligible Group P Units as set forth in Section 2.1(a) by providing a
written notice of exchange (an “Exchange Exercise Notice”) at least ten
(10) Business Days prior to the applicable Established Exchange Date and in
accordance with the applicable Exchange Procedures.

(ii) With respect to Exchanges for any fiscal quarter under Section 2.2(a)(iii),
an Och-Ziff Limited Partner may exercise the right to exchange Eligible Group P
Units as set forth in Section 2.1(a) by providing an Exchange Exercise Notice
before the end of the prior fiscal quarter and in accordance with the applicable
Exchange Procedures.

(iii) An Exchange Exercise Notice shall be delivered to the Issuer, in the case
of an A Exchange, and each of the Och-Ziff Operating Group Partnerships, in the
case of a B Exchange, (X) in the case of an A Exchange, substantially in the
form of Exhibit A hereto, and (Y) in the case of a B Exchange, substantially in
the form of Exhibit B hereto, duly executed by such holder or such holder’s duly
authorized attorney in respect of the Eligible Group P Units to be exchanged, in
each case delivered during normal business hours at the principal executive
offices of the Issuer and the Och-Ziff General Partners.

(iv) As promptly as practicable following the surrender of Eligible Group P
Units upon an Exchange in the manner provided in this Article II, the Issuer, in
the case of an A Exchange, or the Och-Ziff Operating Group Partnerships, in the
case of a B Exchange, shall deliver or cause to be delivered at the principal
executive offices of the Issuer or at the office of the Transfer Agent the
number of Class A Shares issuable upon such Exchange, issued in the name of such
exchanging Och-Ziff Limited Partner, and/or the applicable Cash Amount, if any.

(c) The Issuer, in the case of an A Exchange, or the Och-Ziff Operating Group
Partnerships, in the case of a B Exchange, may adopt reasonable procedures for
the implementation of the exchange provisions set forth in this Article II.

Section 2.3 Concurrent Exchanges. The obligation with respect to a B Exchange
represents a several, and not a joint and several, obligation of the Och-Ziff
Operating Group Partnerships, and no Och-Ziff Operating Group Partnership shall
have any obligation or right to acquire the portion of one or more Och-Ziff
Operating Group P Units issued by another Och-Ziff

 

10

Operating Group Partnership. Notwithstanding any other provision of this
Agreement, an Exchange Exercise Notice shall not be valid unless the Och-Ziff
Limited Partner giving such Exchange Exercise Notice requests an exchange of an
equal number of Och-Ziff Operating Group P Units in each Och-Ziff Operating
Group Partnership.

Section 2.4 Engagement of a Financial Advisor. Upon receiving a valid Exchange
Exercise Notice pursuant to Section 2.2(b), the Och-Ziff Operating Group
Partnerships shall collectively engage a financial advisor of national
reputation to determine the relative value of each Och-Ziff Operating Group
Partnership as of the applicable Closing Date and the parties hereto agree to be
bound by such financial advisor’s determination, including, without limitation,
for tax reporting purposes. The Och-Ziff Operating Group Partnerships shall be
responsible for the fees and expenses of such financial advisor. The parties
agree, however, that in the event that the Och-Ziff Operating Group Partnerships
have received a valuation or an opinion from a financial advisor of national
reputation regarding such relative values, and each of the Och-Ziff General
Partners determines in its good faith judgment that no material change has
occurred since the date of such valuation or opinion, or is expected to occur
prior to Closing, with respect to the Och-Ziff Operating Group Partnerships, the
Och-Ziff Operating Group Partnerships may elect to use such valuation or opinion
for purposes of this Section 2.4 and the parties hereto agree to be bound by
such valuation or opinion, including, without limitation, for tax reporting
purposes.

Section 2.5 Closing.

(a) If an Exchange Exercise Notice has been timely delivered pursuant to Section
2.2(b), then the closing (the “Closing”) of the transactions contemplated by
Section 2.1 shall take place on the third Business Day following the Exchange
Date (as such date may be delayed pursuant to this Section 2.5(a), the “Closing
Date”) at the offices of the Issuer at 9 West 57th Street, New York, New York
10019 (or such other place as the parties to such Exchange shall agree). If any
Exchange Date would otherwise occur during a Blackout Period (or within two
Business Days of the expiration of a Blackout Period), such Exchange Date shall
be delayed until the third Business Day following the expiration of any such
Blackout Period (or such other date as the parties to such Exchange shall
agree), unless such delay would not be required by the Exchange Procedures. If
any Closing Date would otherwise occur during a Blackout Period, such Closing
Date shall be delayed until the third Business Day following the expiration of
any such Blackout Period, unless such delay would not be required by the
Exchange Procedures.

(b) No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if the Och-Ziff General Partner of any Och-Ziff Operating Group Partnership
determines in its sole and absolute discretion that such an Exchange would pose
a material risk that such Och-Ziff Operating Group Partnership would be a
“publicly traded partnership” as defined in Section 7704 of the Code. The
Och-Ziff General Partners, in their sole and absolute discretion, shall be
permitted to establish revised exchange procedures they determine are necessary
or appropriate to ensure that each of the Och-Ziff Operating Group Partnerships
will not be treated as an association or publicly traded partnership taxable as
a corporation for U.S. federal income tax purposes.

(c) Closing Conditions. The obligations of any of the parties to consummate an
Exchange pursuant to this Article II shall be subject to the conditions that
(i) there shall be no injunction, restraining order or decree of any nature of
any Governmental Entity that is then in effect that restrains or prohibits the
Exchange by the applicable Och-Ziff Limited Partner of its Och-Ziff Operating
Group P Units for Class A Shares and (ii) no such Exchange shall be prohibited
by applicable law or regulations.

 

11

(d) Closing Deliveries. At each Closing, with respect to each Och-Ziff Limited
Partner that elects to participate in the Exchange:

(i) to the extent reasonably requested by the Transfer Agent and/or the Issuer
in the case of an A Exchange, and/or any Och-Ziff Operating Group Partnership,
in the case of a B Exchange, such Och-Ziff Limited Partner shall deliver
instructions and/or other instruments of transfer, in form and substance
reasonably satisfactory to such Transfer Agent, the Issuer and/or Och-Ziff
Operating Group Partnership, as applicable, duly executed by such Och-Ziff
Limited Partner or such Och-Ziff Limited Partner’s duly authorized attorney, and
transfer tax stamps or funds therefor, if required, representing a number of
Och-Ziff Operating Group P Units to be exchanged;

(ii) such Och-Ziff Limited Partner shall represent to the Issuer or the Och-Ziff
Operating Group Partnerships, as applicable, that all of its Och-Ziff Operating
Group P Units delivered at Closing are delivered free and clear of any and all
Liens;

(iii) if such Och-Ziff Limited Partner has delivered a number of Och-Ziff
Operating Group P Units pursuant to this Section 2.5(d) that represent a greater
number of Och-Ziff Operating Group P Units than can be exchanged in such
Exchange, the relevant Och-Ziff Operating Group Partnership will deliver back
the number of Och-Ziff Operating Group P Units, as applicable, not subject to
the Exchange;

(iv) in the case of an A Exchange, the Issuer shall deliver to the Och-Ziff
Limited Partners participating in the Exchange a number of Class A Shares equal
to the number of Och-Ziff Operating Group P Units being surrendered in such A
Exchange; and

(v) in the case of a B Exchange, each Och-Ziff Operating Group Partnership shall
deliver the number of Class A Shares corresponding to the units of partnership
interest of such Och-Ziff Operating Group Partnership comprising part of the
Och-Ziff Operating Group P Units that are the subject of such B Exchange and/or
its proportionate share of the Cash Amount (if any), in each case determined by
reference to the relative value of such Och-Ziff Operating Group Partnership
established with respect to such Exchange pursuant to Section 2.4.

(vi) Delivery and transfer of any securities hereunder may be effected by
book-entry transfer if and to the extent such securities are not held or issued
in certificated form.

Section 2.6 Revocability; and Expenses.

(a) An Och-Ziff Limited Partner may revoke an Exchange Exercise Notice with
respect to any or all of the Och-Ziff Operating Group P Units set forth in such
Och-Ziff

 

12

Limited Partner’s Exchange Exercise Notice by delivery of a written notice to
the Och-Ziff Operating Group Partnerships at any time prior to Closing as a
result of a Delay Event (other than a Suspension Event), except no revocation
shall be permitted if such revocation would be inconsistent with the applicable
Exchange Procedures.

(b) If at any time after delivery of an Exchange Exercise Notice with respect to
a proposed Exchange and prior to the Closing of such Exchange, the Issuer
determines that (i) any Delayed Eligible Group P Units will not be Exchanged on
such Exchange Date due to a Suspension Event as provided in Section 2.2(a)(iii),
or (ii) the Exchange Date will be delayed, suspended or terminated in accordance
with Section 2.5(a), (b) or (c) (any such event, or a Suspension Event, a “Delay
Event”), the Issuer shall promptly notify each Och-Ziff Limited Partner that has
delivered an Exchange Exercise Notice in connection with such proposed Exchange
of such Delay Event (an “Issuer Delay Notice”). The Issuer Delay Notice shall
describe, in reasonable detail, the events giving rise to the Delay Event, the
anticipated duration of such Delay Event and, if reasonably determinable in
light of the facts and circumstances surrounding such Delay Event, a revised
proposed Exchange Date and Closing Date. In the event the Issuer Delay Notice
does not include a revised proposed Exchange Date and Closing Date, the Issuer
shall promptly notify each recipient of the revised proposed Exchange Date and
Closing Date when such dates become reasonably determinable.

(c) Each party hereto shall bear his own expenses in connection with the
consummation of any of the transactions contemplated hereby, whether or not any
such transaction is ultimately consummated.

Section 2.7 Blackout Periods. Notwithstanding anything herein to the contrary,
an Och-Ziff Limited Partner shall not be entitled to effect an Exchange, and the
Issuer, in the case of an A Exchange, or the Och-Ziff General Partners, in the
case of a B Exchange, shall have the right to delay or suspend any Exchange Date
or Closing Date (whether such Exchange will result in the issuance of Class A
Shares or the payment of a Cash Amount) that occurs during a period that is not
an Open Window and, if the Issuer is in possession of material non-public
information, the Issuer has determined in good faith that the disclosure of such
information would not be in the best interests of the Issuer (collectively, a
“Blackout Period”) unless such Exchange is otherwise permitted in accordance
with the Exchange Procedures. A Blackout Period in which the Issuer is in
possession of material non-public information shall expire on the date on which
the Issuer determines that there is no such material non-public information.

Section 2.8 Splits, Distributions and Reclassifications. The Exchange Rate shall
be adjusted accordingly if there is: (1) any subdivision (by split,
distribution, reclassification, recapitalization or otherwise) or combination
(by reverse split, reclassification, recapitalization or otherwise) of the
Och-Ziff Operating Group P Units that is not accompanied by an identical
subdivision or combination of the Class A Shares; or (2) any subdivision (by
split, distribution, reclassification, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of the Class A Shares that is not accompanied by an identical subdivision or
combination of the Och-Ziff Operating Group P Units. In the event of a
reclassification or other similar transaction as a result of which the Class A
Shares are converted into another security, then an Och-Ziff Limited Partner
shall be entitled to receive upon exchange the amount of such security that such
Och-Ziff Limited Partner would have received if such exchange had occurred
immediately prior to the effective date of such reclassification or other
similar transaction. Except as may be required in the immediately preceding
sentence, no adjustments in respect of distributions shall be made upon an
Exchange.

 

13

Section 2.9 Taxes. The delivery of Class A Shares upon an Exchange shall be made
without charge to the Och-Ziff Limited Partners for any stamp or other similar
tax in respect of such issuance.

Section 2.10 Call Right. Notwithstanding any other provision of this Agreement,
Och-Ziff Corp shall have the right (the “Call Right”), but not the obligation,
to assume OZ Advisors II’s obligations to effect an Exchange at any particular
Closing with respect to Och-Ziff Operating Group P Units issued by OZ Advisors
II. Och-Ziff Corp may exercise the Call Right by giving written notice to such
effect to OZ Advisors II prior to such Closing.

Section 2.11 Cancellation of Och-Ziff Operating Group P Units. If the Och-Ziff
Operating Group P Units of any Och-Ziff Limited Partner are cancelled for any
reason, then (i) if the Och-Ziff Limited Partner is also a Class B Shareholder,
an equal number of Class B Shares of such Och-Ziff Limited Partner shall be
cancelled in accordance with this Section 2.11 and (ii) if the Och-Ziff Limited
Partner is a Related Trust of a Class B Shareholder, an equal number of Class B
Shares of such Class B Shareholder shall be cancelled in accordance with this
Section 2.11. Any Class B Shares to be cancelled in accordance with the
foregoing sentence shall automatically be cancelled on the books and records of
the Issuer and such Class B Shares shall have no further rights or privileges
and shall no longer be deemed to be outstanding limited liability company
interests of the Issuer for any purpose from and after the date of cancellation
of the corresponding Och-Ziff Operating Group P Units.

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Amendment.

(a) Subject to Section 3.1(c), no provision of this Agreement may be amended
unless such amendment is approved in writing by the Issuer, Och-Ziff Corp,
Och-Ziff Holding, and the Och-Ziff Operating Group Partnerships; and by the
Och-Ziff Limited Partners who, together with their Permitted Transferees,
collectively hold at least fifty percent of the Och-Ziff Operating Group P Units
collectively held by all of the Och-Ziff Limited Partners and their respective
Permitted Transferees; provided, that no such amendment shall be effective if
such amendment will have a disproportionate effect on certain Och-Ziff Limited
Partners unless all such Och-Ziff Limited Partners disproportionately affected
consent in writing to such amendment and provided, further, that no such
amendment shall impair or diminish the rights of the Exchange Committee, unless
approved by the Exchange Committee. No provision of this Agreement may be waived
unless such waiver is in writing and signed by the party against whom the waiver
is to be effective. No voting rights, consent rights or similar rights of an
Och-Ziff Limited Partner under any provision of this Agreement (“Consent
Rights”) shall be exercisable by any Och-Ziff Limited Partner that is a Related
Trust of an Individual Limited Partner (as defined in the Och-Ziff Operating
Group Partnership Agreements) and any such Consent Rights shall instead be
exercisable by such Individual Limited Partner on behalf of such Related Trust
and, for purposes of this Agreement, the Och-Ziff Operating Group P Units of an
Och-Ziff Limited Partner that is a Related

 

14

Trust of such Individual Limited Partner shall be treated as being owned by such
Individual Limited Partner. No Och-Ziff Limited Partner other than an Active
Individual LP (as defined in the Och-Ziff Operating Group Partnership
Agreements) shall have the right to exercise any Consent Rights, and the
Och-Ziff Operating Group P Units of any Individual Limited Partner that is not
an Active Individual LP, and those of any Related Trusts of such Individual
Limited Partner, shall be disregarded when making calculations relating to the
relevant thresholds relating to the exercise of Consent Rights under this
Agreement; provided, however, that so long as such Individual Limited Partner
who is not an Active Individual Partner has not forfeited or exchanged or
otherwise disposed of at least 50% of the aggregate number of Och-Ziff Operating
Group P Units granted to such Individual Limited Partner, no amendment to this
Agreement may materially and adversely affect the economic terms of such
Individual Limited Partner’s Och-Ziff Operating Group P Units in a manner that
is disproportionate to the effect on the economic terms of other Och-Ziff
Operating Group P Units without the prior written consent of such Individual
Limited Partner.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

(c) The Exchange Committee, the Issuer, Och-Ziff Corp and Och-Ziff Holding may,
on behalf of themselves and the respective partnerships they control, amend this
Agreement in writing without the approval or consent of any Och-Ziff Limited
Partner or Permitted Transferees if such amendment does not materially and
adversely affect any Och-Ziff Limited Partner’s Exchange Right.

(d) Each Och-Ziff Limited Partner hereby expressly consents and agrees that,
whenever in this Agreement it is specified that an action may be taken upon the
affirmative vote or written consent of less than all of the Och-Ziff Limited
Partners, such action may be so taken upon the concurrence of less than all of
the Och-Ziff Limited Partners and each Och-Ziff Limited Partner shall be bound
by the results of such action.

(e) This Agreement may be amended in accordance with the provisions of this
Section 3.1 without the consent of any Class B Shareholder (in its capacity as
such).

Section 3.2 Addresses and Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this
Section 3.2):

 

  (a) If to the Issuer, to:

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077 Electronic

Mail: David.Levine@ozcap.com

 

15

  (b) If to

OZ Management LP

OZ Advisors LP

OZ Advisors II LP, to:

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: David.Levine@ozcap.com

 

  (c) If to any Och-Ziff Limited Partner, to:

the address and facsimile number set forth for such Och-Ziff Limited Partner in
the records of the Och-Ziff Operating Group Partnerships.

 

  (d) If to any Class B Shareholder, to:

the address and facsimile number set forth for such Class B Shareholder in the
records of the Issuer.

Section 3.3 Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.

Section 3.4 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of all of the parties and, to the extent permitted or required by
this Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

Section 3.5 Partners; Och-Ziff Operating Group Partnerships.

(a) To the extent an Och-Ziff Limited Partner (or an applicable Permitted
Transferee) validly transfers any or all of its Och-Ziff Operating Group P Units
to a Permitted Transferee of such Och-Ziff Limited Partner or to any other
Person in a transaction not in contravention of, and in accordance with, the
applicable Och-Ziff Operating Group Partnership Agreements, then such Person
shall have the right to execute and deliver a joinder to this Agreement, in form
and substance reasonably satisfactory to the Och-Ziff Operating Group
Partnerships. Upon execution of any such joinder, such Person shall be entitled
to all of the rights and shall be bound by each of the obligations applicable to
the relevant transferor hereunder.

(b) Each of the Issuer, Och-Ziff Corp and Och-Ziff Holding hereby agree that if
any other Person subsequently becomes an Och-Ziff General Partner or Och-Ziff
Operating Group Partnership, as applicable, it will cause such Person to execute
a joinder to this Agreement and become an “Och-Ziff General Partner” or an
“Och-Ziff Operating Group Partnership” for all purposes of this Agreement, and
this Agreement shall be amended to the extent necessary to reflect such joinder.

 

16

Section 3.6 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions is not affected in any manner materially adverse
to any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 3.7 Integration. This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior agreements and understandings pertaining thereto.

Section 3.8 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

Section 3.9 Submission to Jurisdiction; Dispute Resolution. Each party to this
Agreement hereby irrevocably and unconditionally, with respect to any matter or
dispute arising under, or in connection with, this Agreement and the
transactions contemplated hereby (i) submits for itself and its property in any
legal action or proceeding relating to this Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and any appellate
courts thereof (the “New York Courts”) (and covenants not to commence any legal
action or proceeding in any other venue or jurisdiction); (ii) consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (iii) agrees that
service of process in any such action will be in accordance with the laws of the
State of New York but that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; (iv) waives any and all
immunity from suit, execution, attachment or other legal process; and (v) waives
in connection with any such action any and all rights to a jury trial. The
parties agree that any judgment of any New York Court may be enforced in any
court having jurisdiction over any party of any of their assets.

Section 3.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.10.

 

17

Section 3.11 Tax Treatment. To the extent this Agreement imposes obligations
upon a particular Och-Ziff Operating Group Partnership or a general partner of
an Och-Ziff Operating Group Partnership, this Agreement shall be treated as part
of the relevant Och-Ziff Operating Group Partnership Agreement as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations. As required by the Code and the Treasury Regulations,
the parties shall report any B Exchange consummated hereunder, in the case of OZ
Management and OZ Advisors, as a taxable sale of Och-Ziff Operating Group P
Units by an Och-Ziff Limited Partner to Och-Ziff Corp, and in the case of OZ
Advisors II, as a taxable sale of Och-Ziff Operating Group P Units to Och-Ziff
Holding, and no party shall take a contrary position on any income tax return,
amendment thereof or communication with a taxing authority.

Section 3.12 Reporting Requirements. The Issuer shall use reasonable efforts to
comply with the periodic reporting requirements under the Securities Exchange
Act of 1934, as amended, for so long as any class of the Issuer’s equity
securities is listed for trading on any national securities exchange.

Section 3.13 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware (without regard to
conflicts of laws principles thereof).

[Remainder of Page Intentionally Left Blank]

 

18

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

OCH-ZIFF CAPITAL MANAGEMENT

GROUP LLC

By:  

/s/ Wayne N. Cohen

Name:   Wayne N. Cohen Title:   President and Chief Operating Officer OCH-ZIFF
HOLDING CORPORATION,

for itself and as general partner of

OZ Management LP and OZ Advisors LP

By:  

/s/ Wayne N. Cohen

Name:   Wayne N. Cohen Title:   President and Chief Operating Officer

OCH-ZIFF HOLDING LLC,

for itself and as general partner of OZ Advisors II LP By:  

/s/ Wayne N. Cohen

Name:   Wayne N. Cohen Title:   President and Chief Operating Officer EXCHANGE
COMMITTEE By:  

/s/ Daniel S. Och

Daniel S. Och, Chairman

 

A-1

EXHIBIT A

[FORM OF]

NOTICE OF A EXCHANGE

Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York 10019

Attention: Chief Legal Officer

Fax: (212) [    ]

Electronic Mail: [    ]

Reference is hereby made to the Exchange Agreement, dated as of March 1, 2017
(as amended, supplemented, or restated from time to time, the “Exchange
Agreement”), among Och-Ziff Capital Management Group LLC, Och-Ziff Holding
Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ Advisors
II LP and the Och-Ziff Limited Partners from time to time party thereto, as
amended from time to time. Capitalized terms used but not defined herein shall
have the meanings given to them in the Exchange Agreement.

The undersigned Och-Ziff Limited Partner desires to exchange the number of
Och-Ziff Operating Group P Units set forth below.

Legal Name of Och-Ziff Limited Partner:
                                                                     

Address:                                          
                                         
                                                               

Type of Exchange: A Exchange.

Number of Och-Ziff Operating Group P Units to be exchanged:
                                             

The undersigned (1) hereby represents that the Och-Ziff Operating Group P Units
set forth above are owned by the undersigned, free of all Liens, (2) hereby
exchanges such Och-Ziff Operating Group P Units for Class A Shares and/or the
applicable Cash Amount as set forth in the Exchange Agreement, (3) hereby
irrevocably constitutes and appoints any officer of the Och-Ziff Operating Group
Partnerships, the Och-Ziff General Partners or the Issuer as its attorney, with
full power of substitution, to exchange said Och-Ziff Operating Group P Units on
the books of the Och-Ziff Operating Group Partnerships for Class A Shares on the
books of the Issuer, with full power of substitution in the premises and/or the
applicable Cash Amount.

 

A-2

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 

 

A-3

EXHIBIT B

[FORM OF]

NOTICE OF B EXCHANGE

Och-Ziff Holding Corporation

Och-Ziff Holding LLC

OZ Management LP

OZ Advisors LP

OZ Advisors II LP

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) [    ]

Electronic Mail: [    ]

Reference is hereby made to the Exchange Agreement, dated as of March 1, 2017
(as amended, supplemented, or restated from time to time, the “Exchange
Agreement”), among Och-Ziff Capital Management Group LLC, Och-Ziff Holding
Corporation, Och-Ziff Holding LLC, OZ Management LP, OZ Advisors LP, OZ Advisors
II LP and the Och-Ziff Limited Partners from time to time party thereto, as
amended from time to time. Capitalized terms used but not defined herein shall
have the meanings given to them in the Exchange Agreement.

The undersigned Och-Ziff Limited Partner desires to exchange the number of
Och-Ziff Operating Group P Units set forth below.

Legal Name of Och-Ziff Limited Partner:
                                                                     

Address:                                          
                                         
                                                               

Type of Exchange: B Exchange.

Number of Och-Ziff Operating Group P Units to be exchanged:
                                        

The undersigned (1) hereby represents that the Och-Ziff Operating Group P Units
set forth above are owned by the undersigned, free of all Liens, (2) hereby
exchanges such Och-Ziff Operating Group P Units for Class A Shares and/or the
applicable Cash Amount as set forth in the Exchange Agreement, (3) hereby
irrevocably constitutes and appoints any officer of the Och-Ziff Operating Group
Partnerships, the Och-Ziff General Partners or the Issuer as its attorney, with
full power of substitution, to exchange said Och-Ziff Operating Group P Units on
the books of the Och-Ziff Operating Group Partnerships for Class A Shares on the
books of the Issuer, with full power of substitution in the premises and/or the
applicable Cash Amount.

 

B-1

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

Name:

 

Dated:  

 

 

B-2